Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
1.          Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 10/23/20, 04/06/22, 05/24/22, have been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings/Specification
3.          The drawings filed on 10/23/20 are objected because some elements in the Specification are not described clearly in drawings.  For example:  side portion, opposite side.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
4.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.      Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

6.         The claim 1 is directed a fire detection apparatus for detecting a fire in a monitored area.  The claim 1 comprising the following elements/wordings: “a unit”.  Claim 2 comprising the following elements/wordings “a side portion, opposite side”.  This wording is unclear, no explanation, inexact and verbose terms and without significantly more.  
             It is not clear what is the definition of a unit, a side portion, and opposite side.
           Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
            Applicant may:
            (a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
           (b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
            (c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
          If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Interpretation
7.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.         The claims 1-9 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a unit” in claim 1, “a suppressing unit”, “an inner accommodating unit”, “an outer accommodating unit”, “a side portion”, “opposite side”, “fall prevention unit”, in other claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“a suppressing unit” – detector body, (Application Pub. No. 2021/0041350, [0157]).
“an inner accommodating unit” – inner cover, (Application Pub. No. 2021/0041350, [0091]).
 “an outer accommodating unit” - – outer cover, (Application Pub. No. 2021/0041350, [0083]).
 “fall prevention unit” - a part of the outer cover 20A - a plurality of second rib portions 24A - a part of the outer accommodating unit, (Application Pub. No. 2021/0041350, [0124, 0603, 0604]).
 
9.             Further, a review of the specification shows that nowhere in the current specification discloses the following terms: “a side portion”, and “opposite side”, and there is no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.  

10.           For the purpose of examination, the claims are interpreted in view of the objections/rejections indicated above as follow: “a side portion”, and “opposite side” could be any side of the device.

                Appropriate correction is required. 

Claim Rejections - 35 USC § 102
11.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

13.	Claims 1-3, 6, 9, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada et al. (U.S. Pub. No. 2011/0068936). Hereafter “Shimada”. 
             Regarding Claim 1, Shimada teaches a fire sensor for detecting a fire in a monitored area, ([0002-0003]),
           wherein a unit or a space used for detection of the fire is provided on an inside of the fire detection apparatus, (figures 1-3, 6-10, 11B, 12B, 16, 22B, 31, smoke detecting part 3 is not different from a space used for detection). 

             Regarding Claim 2, Shimada teaches the fire detection apparatus being attachable to an installation surface of an installation object, (figure 16, the fire detection apparatus being attachable to attachment surface; [0109]), the fire detection apparatus comprising:
             a detection space in which detection of a detection target is performed, (figures 1-3, 6-10, 11B, 12B, 16, 22B, 31, smoke detecting part 3 is not different from a detection space);
   an incidence suppressing unit configured to inhibit ambient light from entering the detection space and provided to cover an outer periphery of the detection space, (figures 1-3, 6-10, 11B, 12B, 16, 22B, 31, housing 1 is not different from a detector body, which is not different from an incidence suppressing unit, please see 112th rejection in paragraph 8 above: “a suppressing unit” – detector body, (Application Pub. No. 2021/0041350, [0157]).  It is inherent that housing 1 inhibits ambient light from entering the detecting part 3 and provided to cover an outer periphery of the detection space); 
      an inner accommodating unit that accommodates the detection space and the incidence suppressing unit, (figures 1-3, 6-10, 11B, 12B, 16, 22B, 31, separate plate 2 is not different from an inner cover, which is not different from an inner accommodating unit, please see 112th rejection in paragraph 8 above: “an inner accommodating unit” – inner cover, (Application Pub. No. 2021/0041350, [0091]).  It is inherent that separate plate 2 accommodate the detection space 3 and the incidence suppressing unit - housing 1); 
      an outer accommodating unit that accommodates the inner accommodating unit, the outer accommodating unit being able to allow a gas containing the detection target to flow in and out of the outer accommodating unit, (figures 1-3, 6-10, 11B, 12B, 16, 22B, 31, base part 10 is not different from an outer cover, and which is not different from an outer accommodating unit, please see 112th rejection in paragraph 8 above: “an outer accommodating unit” – outer cover, (Application Pub. No. 2021/0041350, [0083]).  The outer accommodating unit - base part 10 accommodates the inner accommodating unit - separate plate 2. It is inherent that base part 10 allow a gas containing the detection target to flow in and out of the outer accommodating unit – base part 10 through opening 14);
             a first opening provided in a side portion on an opposite side from a side portion on an installation surface side among side portions of the inner accommodating unit and used to allow the gas flowing into the outer accommodating unit to flow into the inner accommodating unit, ([0184, 0189, 0214, 0217].  The following figure 1, element 14.  Please see the interpretation for wording a side portion, opposite side in paragraph 10 above);
              a second opening provided in a side portion on an opposite side from a side portion on an installation surface side among side portions of the incidence suppressing unit and used to allow the gas flowing into the inner accommodating unit to flow into the detection space, ([0184, 0189, 0214, 0217].  The following figure 1, element 14.  Please see the interpretation for wording a side portion, opposite side in paragraph 10 above); and
             a flat plate-shaped insect screen provided on the inner accommodating unit or the incidence suppressing unit and configured to substantially cover the entire first opening or the entire second opening, ([0016, 0195, 0330]).

             Regarding Claim 3, Shimada teaches the first opening is configured such that the substantially entire insect screen is exposed to an outside of the inner accommodating unit through the first opening, (figure 46, insect screen 305).

             Regarding Claim 6, Shimada teaches a part of the outer accommodating unit is formed as a fall prevention unit that prevents the insect screen from falling off the inner accommodating unit or the incidence suppressing unit, (figure 46, insect screen 305).



[AltContent: textbox (Outer accommodating unit)]
[AltContent: textbox (2nd opening)]
[AltContent: arrow][AltContent: textbox (Suppressing unit)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inner accommodating unit)][AltContent: arrow][AltContent: textbox (1st opening)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    254
    515
    media_image1.png
    Greyscale


             Regarding Claim 9, Shimada teaches the insect screen and the first opening, the second opening, or the opening are formed in a circular shape, (figure 46, insect screen 305).

Allowable Subject Matter
14.	Claims 10-42 have been cancelled.
15.          Claims 4, 5, 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the above rejection under 112 and objection were overcome.
16.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 4, 5, and 7. 
17.          As claim 4, the prior art of record taken alone or in combination, fails to disclose or render obvious a fire detection apparatus for detection of the fire is provided on an inside of the fire detection apparatus comprising an incidence suppressing unit configured to inhibit ambient light from entering the detection space and provided to cover an outer periphery of the detection space; an inner accommodating unit that accommodates the detection space and the incidence suppressing unit; an outer accommodating unit that accommodates the inner accommodating unit, the outer accommodating unit being able to allow a gas containing the detection target to flow in and out of the outer accommodating unit; a first opening provided in a side portion on an opposite side from a side portion on an installation surface side among side portions of the inner accommodating unit and used to allow the gas flowing into the outer accommodating unit to flow into the inner accommodating unit; a second opening provided in a side portion on an opposite side from a side portion on an installation surface side among side portions of the incidence suppressing unit and used to allow the gas flowing into the inner accommodating unit to flow into the detection space; and a flat plate-shaped insect screen provided on the inner accommodating unit or the incidence suppressing unit and configured to substantially cover the entire first opening or the entire second opening; wherein the insect screen is provided to substantially cover the entire second opening in the incidence suppressing unit, and the insect screen, the first opening, and the incidence suppressing unit are configured such that the insect screen is attachable to and detachable from the incidence suppressing unit through the first opening; in combination with the rest of the limitations of claims 1, 2, and 4.
18.          As claim 5, the prior art of record taken alone or in combination, fails to disclose or render obvious a fire detection apparatus for detection of the fire is provided on an inside of the fire detection apparatus comprising an incidence suppressing unit configured to inhibit ambient light from entering the detection space and provided to cover an outer periphery of the detection space; an inner accommodating unit that accommodates the detection space and the incidence suppressing unit; an outer accommodating unit that accommodates the inner accommodating unit, the outer accommodating unit being able to allow a gas containing the detection target to flow in and out of the outer accommodating unit; a first opening provided in a side portion on an opposite side from a side portion on an installation surface side among side portions of the inner accommodating unit and used to allow the gas flowing into the outer accommodating unit to flow into the inner accommodating unit; a second opening provided in a side portion on an opposite side from a side portion on an installation surface side among side portions of the incidence suppressing unit and used to allow the gas flowing into the inner accommodating unit to flow into the detection space; and a flat plate-shaped insect screen provided on the inner accommodating unit or the incidence suppressing unit and configured to substantially cover the entire first opening or the entire second opening; wherein the insect screen is provided to substantially cover the entire first opening in the inner accommodating unit, and the insect screen and the inner accommodating unit are configured such that the insect screen is attachable to and detachable from the inner accommodating unit; in combination with the rest of the limitations of claims 1, 2, and 5.
19.          As claim 7, the prior art of record taken alone or in combination, fails to disclose or render obvious a fire detection apparatus for detection of the fire is provided on an inside of the fire detection apparatus comprising an incidence suppressing unit configured to allow a gas containing the detection target to flow in and out while inhibiting ambient light from entering the detection space, the incidence suppressing unit being provided to cover an outer periphery of the detection space; an inner accommodating unit that accommodates the detection space and the incidence suppressing unit; an outer accommodating unit that accommodates the inner accommodating unit, the outer accommodating unit being able to allow the gas containing the detection target to flow in and out of the outer accommodating unit; an opening provided in a side portion on an opposite side from a side portion on the installation surface side among side portions of the inner accommodating unit and used to allow the gas flowing into the outer accommodating unit to flow into the inner accommodating unit; and a flat plate-shaped insect screen provided on the inner accommodating unit and configured to substantially cover the entire opening, wherein the insect screen and the inner accommodating unit are configured such that the insect screen is attachable to and detachable from the inner accommodating unit; in combination with the rest of the limitations of claims 1 and 7.
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
August 27, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877